Dissenting Opinion by
Spaeth, J.:
In my view this case should be decided by examining the record and determining whether there was the “active concealment” the majority says there was. While I agree with Judge Jacobs that appellants did not properly plead fraud, if the record nevertheless disclosed fraud, I would not penalize appellants for their bad pleading but would vacate the judgment and remand with the direction that appellants be given leave to amend their pleading.
The accident between the minor appellant, William DeRugeriis, Jr., and Stephen Brener, appellee, also a minor, occurred on February 25, 1967. The action against Herbert Brener, Stephen’s father, was started by filing a praecipe for summons on January 22, 1969. When appellants, William and his parents, failed to file a com*185plaint, Herbert filed a rule to file a complaint on February 13, 1969 (twelve days before the statute of limitations ran). Herbert also filed interrogatories on the same date. The complaint was not filed until April 2, 1969 (36 days after the statute had run). By May 14, 1969, the interrogatories still remained unanswered, so Herbert filed a motion for sanctions. On June 25, 1969, the interrogatories were answered, and the motion for sanctions was subsequently withdrawn.
Nothing else appears in the record until April 16, 1970, when Herbert Brener filed an answer to the complaint. That answer contained the allegation that Stephen, not Herbert, had been the driver of the car. Appellants did nothing in response until March 3, 1972, when they filed a petition to amend the complaint, alleging that they had named Herbert as defendant rather than Stephen because of misrepresentation by Herbert and his insurance carrier. Herbert answered the petition, alleging the bar of the statute. Subsequently the depositions of the minor appellant and of Stephen and Herbert Brener and Joseph Nigro (the representative of Herbert’s insurance company) were taken.
It appears that Herbert Brener was not at the scene of the accident. Both minor drivers, William and Stephen, were on their way to the same high school prom (which they both did later attend). Appellants’ petition alleges that “[a]t the scene of the accident . . . the driver . . . identified himself as Herbert Brener . . . .” However, the depositions do not bear that out. William testified that he did not hear the other driver’s name spoken at the scene. He also said that whatever identification the other driver presented to him he passed on to Dr. O’Neill (the owner of the house where the two minors stopped after the accident), who, William “believed”, copied down the information. Appellants did not depose Dr. O’Neill.
Stephen Brener said that the drivers’ licenses were exchanged in Dr. O’Neill’s house. He also said that Dr. *186O’Neill then asked him to get the owner’s card, so he went to the car for that and the insurance card. He thought William started copying down information from his license, but because he went to get the owner’s card, he was not sure of this.
Appellants’ petition alleges misrepresentation because Herbert Brener made no response to the letter of representation sent ,by appellants’ attorney, which referred to “the car in which you were driving.” It is true that Herbert did not respond to the letter, but merely sent it on to his insurance company. It is also true that a misrepresentation need not be in the form of a positive assertion, but can be practiced by silence when good faith requires expression. McClellan Estate, 365 Pa. 401, 408, 75 A.2d 595, 598 (1950) ; Shane v. Hoffmann, 227 Pa. Superior Ct. 176, 181, 324 A.2d 532, 536 (1974). This omission alone, however, does not seem to me to be enough to constitute fraud, since the record contains other evidence sufficient to negate any inference of deception by Herbert. For example, there is no suggestion that Herbert deceived his insurance company, for in his deposition he testified that when he sent the letter on to the company, he wrote that it related to his son’s accident. Nor does it appear that he deceived appellants, for he also testified that one or two days after the accident he called William’s father, identified himself, and said that his son had been involved in an accident with William.1 William’s father was not deposed. Herbert also *187testified that in his written notice of the accident to the insurance company he listed his son as the driver. Both counsel apparently saw a xerox copy of that notice at the deposition, but it was never put into evidence.
Appellants’ petition further alleges that Joseph Nigro, the representative of Herbert Brener’s insurance company, called appellants’ attorney and “indicated that his company represented Herbert Brener and that he had received my letter of representation and confirmed the fact that Herbert Brener was the driver. . . .” In his deposition, however, Nigro testified that since the alleged telephone call had occurred more than five years ago, he did not remember it. He said that generally a claims representative does speak to the adverse party’s attorney and they do exchange pertinent information. He also confirmed that correspondence is usually headed with the name of the insured (not that of the driver.)
This record does not disclose fraud. Nor does it seem likely that appellants could improve the record; more than eight years have elapsed since the accident. Furthermore, appellants’ failure to depose either Dr. O’Neill or appellant William senior is important. Cf., Flowers v. Green, 420 Pa. 481, 218 A.2d 219 (1966) ; Peters v. Shear, 351 Pa. 521, 41 A.2d 556 (1945) ; Arnold v. McKelvey, 253 Pa. 324, 98 A. 559 (1916) ; Schwegel v. Goldberg, 209 Pa. Superior Ct. 280, 228 A.2d 405 (1967), allocatur refused 209 Pa. Superior Ct. xxxix (all personal injury cases where counsel properly argued to the jury that the failure of defendant or witness within the control of defendant to testify supported an inference adverse to the defense) ; and Hall v. Vanderpool, 156 Pa. 152, 26 A. 1069 (1893) (where appellant claimed certain property was transferred to her by her father, but did not call him to testify although there were no other witnesses, the jury was entitled to infer that his testimony would not be favorable). And finally, appellants’ dilatory prosecution of their claim is against them; if *188they had really been defrauded, a more vigorous reaction would be expected.
The court below was therefore correct in granting appellee’s motion for judgment on the pleadings: the statute of limitations has run; and appellants neither pleaded nor proved fraud to toll the statute.

. Herbert did not testify as to whether or not he mentioned his son’s first name in this conversation (or in the insurance correspondence) , but appellants were notified of the identity of the driver and should have asked for his first name. “Under the law of Pennsylvania, it is the duty of one asserting a cause of action against another to use all reasonable diligence to properly inform himself of the facts and circumstances upon which the right of recovery is based and to institute the suit within the prescribed statutory period....” Schaffer v. Larzelere, 410 Pa. 402, 405, 189 A.2d 267, 269 (1963).